Citation Nr: 0114978	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  94-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria.  

2.  Entitlement to service connection for heart disability 
and hypertension.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967.  His decorations include the Vietnam Service 
Medal and the Combat Infantryman Badge.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in order to schedule a hearing 
before a Board member sitting at the RO.  However, in a 
statement dated and received in November 2000, the veteran 
canceled his request for such a hearing and requested that 
the case be returned to the Board for appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the increased 
rating issue has been obtained.  

2.  It is not shown that the veteran's service-connected 
malaria is active or that he has had a relapse of malaria 
during the prosecution of this appeal, nor is it shown that 
he currently manifests damage to organs or body systems as 
systemic manifestations of his malaria.  

3.  An enlarged spleen is not shown currently, and moderate 
disability as a result of service-connected malaria is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
malaria have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 
6304 (1996, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The service medical records show that the veteran developed 
fever, chills and headache on July 1, 1966, and was initially 
treated at a medical battalion with a malaria smear, type 
unknown, and was hospitalized on July 9, 1966, and treated 
with a regimen of medications, including Quinine.  He was 
ultimately transferred to an evacuation hospital, where he 
remained until August 12, 1966, when he was returned to duty.  
He had an uncomplicated hospital course, except for what was 
described as vague substernal ache from July 21 to 28, 1966 
that apparently resolved.  The pertinent diagnosis on 
discharge from the hospital was malaria, type unknown, that 
was treated and cured without relapse.  When the veteran was 
examined for separation in January 1967, complaints or 
findings referable to malaria were not noted.  

The veteran's claim of entitlement to service connection for 
malaria was received in February 1967, while he was 
hospitalized for malaria at a VA facility.  On examination at 
that time, he had an enlarged liver about one finger's 
breadth below the right costal margin (RCM), and his spleen 
was palpable about two fingerbreadths below the left costal 
margin (LCM).  A peripheral smear revealed the presence of 
malarial parasites identified as Plasmodium Vivax.  Anti-
malarial medications were immediately instituted and smears 
five days later were entirely free of parasites.  The 
pertinent diagnosis on discharge in March 1967 was malaria.  

The veteran was again hospitalized by VA in May 1967 for a 
recurrence of a malaria.  It was reported that he had stopped 
prophylactic medications a week prior to admission and that a 
day prior to admission, he had experienced the abrupt onset 
of weakness, lightheadedness, and syncope followed by fever, 
chills, throbbing frontal headaches and arthralgia.  The 
spleen was palpable two centimeters below the LCM on physical 
examination and was nontender.  Blood smears demonstrated the 
presence of Plasmodium vivax of the red blood cells, and an 
anti-malarial regimen was again instituted.  He was 
discharged six days following admission having reached 
maximum hospital benefit (MHB), to be followed in the 
outpatient clinic.  

A rating decision dated in June 1967 granted service 
connection for malaria, with enlarged spleen, and rated 100 
percent disabling under Diagnostic Code 6304 of the rating 
schedule, effective from separation.  

In July 1967, the veteran was again hospitalized by VA with a 
chief complaint of headaches of six months' duration.  Just 
prior to admission, he noted an episode of red urine and said 
that he had had a fever of 101 degrees at one point.  A 
physical examination was pertinently normal, and his spleen 
was not palpable.  Smears for malaria were negative, as was 
his urinalysis.  However, mild anemia was found on laboratory 
studies.  The pertinent diagnosis on discharge from the 
hospital later that month was history of recurrent malaria 
with Plasmodium vivax.  

The veteran was again hospitalized at a VA facility in 
November 1967 for feelings of depression and nervousness with 
occasional chills and a history of a temperature of 104 at 
home.  After work-up, it was concluded that the veteran did 
not have any active malaria and that his condition was mainly 
one of anxiety.  Malaria was diagnosed, essentially by 
history, when the veteran was discharged from the hospital in 
March 1968.  

On a VA examination in April 1968, the veteran complained of 
pain on the left side of his abdomen of three months' 
duration.  However, his liver and spleen were not palpable on 
clinical examination, a smear was negative for the presence 
of malarial parasites.  A chest X-ray was essentially normal.  
The pertinent diagnosis was history of malaria, which was now 
thought to be asymptomatic.  

A rating decision dated June 3, 1968, reduced the evaluation 
for malaria to zero percent disabling, effective from 
September 1, 1968, and the veteran was so advised in a letter 
dated later in June.

However, a rating decision dated June 21, 1968, granted 
service connection for anemia as secondary to service-
connected malaria and rated the disability 30 percent 
disabling under Diagnostic Code 7700, effective from the date 
of admission to the VA hospital the previous July.  The 
veteran was informed of this determination in a letter dated 
in August 1968.  

The veteran was again hospitalized by VA in July 1968 for 
complaints that included headache, fever and chills of five 
days' duration.  On examination on admission, his temperature 
was 99.2 degrees, and he had a slightly enlarged spleen.  A 
work-up during hospitalization revealed no plasmodia in the 
blood stream.  His temperature spiked to 102 degrees on his 
first hospital day but returned to normal within hours and 
remained so afterwards.  All other laboratory studies were 
within normal limits, and malaria was not diagnosed when the 
veteran was discharged from the hospital in August 1968.  

On VA examination in April 1969, the veteran's history of 
malarial recurrences was noted.  The veteran indicated that 
his last recurrence was in December 1968.  The examination, 
however, was completely negative for any indications of 
active malaria.  Malarial parasites were not found on 
laboratory studies, nor was any evidence of anemia found.  
The pertinent diagnosis was history of malaria.  

A rating decision dated in August 1969 reduced the veteran's 
rating for anemia to zero percent disabling, effective from 
November 1, 1969.  The noncompensable rating for malaria was 
continued.  The veteran was informed of this determination in 
a letter dated later in August.  

The veteran did not initiate appeals from any of the 
foregoing rating decisions.  His reopened claim for a 
compensable rating for malaria was received in February 1992 
and has been continuously prosecuted ever since.  

Private and VA treatment records dated from February 1991 to 
August 1997 contain no findings referable to malaria or its 
residuals.

Analysis

The record is replete with medical evidence from both VA and 
private examiners assessing the veteran's multiple maladies.  
When he was privately hospitalized in February 1991 for his 
coronary artery bypass grafting, the veteran's history of 
malaria with enlarged spleen was noted, but there was no 
indication of any current active disease process.  Similarly, 
when examined by VA in June 1993, his abdomen was soft and 
his spleen was not palpable.  The diagnoses included history 
of malaria in 1966 and 1967.  

Indeed, when the veteran testified before a hearing officer 
at the RO in November 1994, he testified that he had had no 
recurrences of malaria since 1967.  Although the veteran has 
been followed for a variety of disorders since he reopened 
his claim for a compensable rating for malaria, complaints or 
findings referable to malaria have not been shown.  

The Board notes that the criteria for rating malaria were 
changed by an amendment to the rating schedule that became 
effective on August 30, 1996, during the pendency of this 
appeal.  61 Fed. Reg. 39,873 (1996).  Under the decision of 
the Court of Appeals for Veterans Claims in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  The Board notes that the RO has rated the 
service-connected malaria under both the old and the new 
rating criteria and furnished the old rating criteria to the 
veteran and his representative in supplemental statements of 
the case issued in August 1994 and March 1995.  The new 
rating criteria were provided in the supplemental statement 
of the case issued to the veteran and his representative in 
November 1999.  

However, whether the veteran's malaria is rated under the 
criteria in effect prior to August 30, 1996, or under the 
criteria that have been in effect since that date, a 
noncompensable rating results.  The record is completely 
devoid of objective evidence of recently active malaria with 
one relapse in the previous year, or of a showing of moderate 
disability as a result of the service-connected malaria, 
criteria that must be met in order to warrant a compensable 
rating under Diagnostic Code 6304 as formerly in effect.  
Although the veteran has submitted substantial medical 
evidence with respect to his other medical conditions, he has 
presented no objective medical evidence showing treatment for 
malaria during the prosecution of his claim for a compensable 
rating for malaria.  

The Board notes that for a compensable rating to be assigned 
under the old rating criteria, the disease must be recently 
active, or moderate disability as a result of the disease 
must be shown.  However, only a history of malaria has been 
diagnosed in recent years.  Moderate disability as a result 
of the service-connected malaria has not been clinically 
established.  Neither splenomegaly nor anemia has been 
recently shown.  The Board further notes that under the 
pertinent provisions of the rating schedule in effect prior 
to August 30, 1996, a compensable rating could not be 
assigned for malaria based on the veteran's unsupported claim 
or statement.  38 C.F.R. § 4.88b, Code 6304, Note (1).  The 
Board is of the opinion that the evidence of record does not 
reflect sufficient clinical findings to support a finding 
that the veteran has experienced a relapse of malaria at any 
time since he filed his reopened claim for a compensable 
rating for malaria.  

Under the rating criteria that became effective on August 30, 
1996, relapses of malaria must be confirmed by the presence 
of malarial parasites in blood smears; thereafter, residuals 
of malaria such as liver or spleen damage are to be rated 
under the appropriate system.  61 Fed. Reg. 39,873, 39,875-76 
(1996) (to be codified at 38 C.F.R. § 4.88b, Code 6304 and 
Note).  However, there is no evidence of residual damage to 
other organs or body systems such as to warrant a separate 
rating for residuals of malaria (other than the zero percent 
rating already in effect for anemia).  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the minimum schedular requirements for a compensable 
rating for malaria have not been met under either the old or 
new criteria, a compensable rating for malaria is not 
warranted.  

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  As indicated above, the veteran and his 
representative were notified in a number of supplemental 
statements of the case of the provisions of the rating 
schedule applicable in this case and of the basis for the 
noncompensable rating assigned.  

Moreover, there does not appear to be other evidence 
available that would bear on the issue of a compensable 
rating for malaria; the veteran has identified none and has 
testified that his malaria has not been active in many years.  
Although extensively examined in recent years, malaria has 
been identified only by history and not by complaints or 
findings suggesting a currently active disease process or the 
presence of residual manifestations affecting other organs or 
body systems for which a rating should be assigned.  

The new law does not spell out the circumstances in an 
increased rating claim when an examination is necessary.  
Existing regulations provide that examination will be ordered 
when the existing evidence is insufficient to decide the 
claim.  38 C.F.R. § 3.326 (2000).  Reexaminations will be 
ordered when there is evidence of a material change in the 
disability.  38 C.F.R. § 3.327 (2000).  In this case the 
veteran has not reported recent episodes of malaria, and 
there is no other evidence of a material change in the 
condition.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are therefore not warranted.  


ORDER

An increased (compensable) evaluation for malaria is denied.  


REMAND

The veteran maintains that his heart disability and 
hypertension were initially manifested during active service, 
when he was hospitalized for malaria and experienced multiple 
episodes of chest pain.  Alternatively, he contends that his 
heart disability and hypertension are secondary to his 
service-connected post-traumatic stress disorder, which was 
initially service connected by a rating decision dated in 
June 1981.  

The medical evidence currently of record, moreover, indicates 
that the veteran's diabetes mellitus (Type 2 diabetes) was 
initially manifested in the late 1980's and diagnosed in 
1989.  The evidence further shows that his private treating 
physicians regarded his diabetes mellitus as a significant 
risk factor, together with several others including smoking, 
in the development of his coronary artery disease when he was 
hospitalized for coronary artery bypass grafting in February 
1991.  

The veteran's prior claim of entitlement to service 
connection for diabetes mellitus due to exposure to Agent 
Orange was denied by an unappealed rating decision dated in 
May 1994.  In July 1999, the veteran attempted to reopen this 
claim but was rebuffed by the RO in a letter dated December 
1, 1999.  

The veteran served in Vietnam during Vietnam era.  For 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, the provisions of 38 U.S.C.A. § 1116 (West 1991 
& Supp. 2000) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2000) 
establish a presumption of service connection for certain 
listed diseases that become manifest to a compensable degree 
during a claimant's lifetime or within the time limits 
established in law for specific diseases.  

Effective July 9, 2001, Type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) will be added 
to the list of diseases contained in 38 C.F.R. § 3.309(e) for 
which service connection may be established on a presumptive 
Agent Orange basis.  See 66 Fed. Reg. 23166, 23,168 (2001).  
Of course, the presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 C.F.R. § 3.307(d).  

As indicated above, the Veterans Claims Assistance Act of 
2000 changes the adjudicatory landscape and shifts certain 
burdens back to VA, to include obtaining such government 
records as the service medical records and providing an 
examination where the veteran asserts the presence of 
symptoms of disability that may be associated with his active 
military service.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(to be codified at 38 U.S.C. § 5103A(c),(d)).  

The Board notes that the complete records of the veteran's 
hospitalization in service for malaria were received in 
December 1997.  Although these records were addressed in the 
supplemental statement of the case issued in November 1999, 
they have not been reviewed by a VA examiner.  

In view of the comprehensive scope of the Veterans Claims 
Assistance Act of 2000, the Board is of the opinion that 
further development of the service connection claim is 
required.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his heart condition and hypertension at 
any time since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of any heart 
disability and hypertension found to be 
present.  Any indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The claims file and a copy of 
this remand should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability) that any current heart 
disability or hypertension are 
attributable to service or to any 
incident in service, or were caused or 
permanently worsened by the veteran's 
service-connected post-traumatic stress 
disorder.  The examiner is specifically 
requested to address what role the 
veteran's diabetes mellitus played in the 
development of his heart disability.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

5.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim for service 
connection for heart disability and 
hypertension, to include as secondary to 
post-traumatic stress disorder.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that the examination requested in this remand is deemed 
necessary to evaluate his claim and that his failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



